McAvoy, J.
(dissenting). There is no possibility of any incidence of the tax increasing its amount through a future contingency. The only possible tax is that which may be imposed on the remainder vested at decedent’s death. There is, therefore, no warrant for suspension of the tax in order to secure the highest possible tax which might come about because of contingencies. Without such suspension no basis exists for appraising remainders at their full undiminished value. The only contingency possible in the future will not add a tax but defeat it since it runs to an exempt charity. The only taxable remainder vested at decedent’s death. The remainder is vested subject only to be divested by a contingency which will pass it to a person without taxable interest and thus shut out any tax. The tax on the remainder would be as large as possible because this vested remainder is the only taxable remainder.
The order should be reversed and the proceeding remitted to the surrogate.
Finch, J., concurs.
Order affirmed, with costs to the respondent payable out of the estate.